Citation Nr: 0725433	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1997 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a video hearing before the 
undersigned veterans law judge in June 2007.

A report of a VA examination performed in 2006 noted the 
veteran's complaints of depression related to her back 
condition.  Additionally, at the June 2007 hearing, the 
veteran testified that she is unable to keep a job due to 
back problems.  Claims for  service connection for depression 
as secondary to service-connected lumbosacral strain and for 
total disability based on individual unemployability (TDIU) 
are  inferred and are referred to the RO for appropriate 
development.   


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar spine 
disorder objectively manifested with characteristic painful 
or limited motion but without muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in a 
standing position and with slight limitation of motion.

2.  Since September 26, 2003, the veteran's lumbar spine 
disorder is objectively manifested by forward flexion of the 
lumbar spine to 90 degrees, lateral bending of 30 degrees 
bilaterally, lateral rotation of 10 degrees bilaterally and 
with incapacitating episodes having a total duration of less 
than two weeks during the preceding 12 months. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71A, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In an April 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
evaluation.  This letter informed the veteran that an 
increased evaluation requires evidence that a disability 
rating has increased in severity.  This letter also explained 
VA's duty to assist the veteran with the development of her 
claim and stated what evidence VA would be responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining.  Although this letter did not specifically advise 
the veteran to submit any relevant medical records in her 
possession, a January 2004 letter from the RO did advise the 
veteran to submit any medical reports in her possession. 

The Board finds that the duty to notify has been satisfied.  
The veteran has been afforded ample opportunity to present 
evidence in support of her claim.  All the VCAA requires is 
that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims. Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  Because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of her claim.  The relevant evidence has been 
obtained and associated with the claims file. The veteran has 
also been afforded a VA examination, in accordance with the 
requirements of 38 C.F.R. § 3.159(c)(4).  The veteran has not 
identified any outstanding evidence relevant to this claim.  
Accordingly, the Board finds that the duty to assist has been 
satisfied in this case.  

II.  Analysis of Claim

The veteran seeks a rating in excess of 10 percent for 
service-connected lumbosacral strain.  She asserts that the 
pain associated with her back disability has worsened.  She 
further asserts that her back pain results in limitation of 
motion and functional loss.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
a disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

An April 2001 rating decision granted service connection for 
lumbosacral strain and assigned a 10 percent rating, pursuant 
to Diagnostic Code 5295.  

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
a 10 percent evaluation was assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 20 
percent was assignable for moderate intervertebral disc 
syndrome with recurring attacks.  An evaluation of 40 percent 
was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2005)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted where there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.  A 10 percent rating is applicable with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months. 
38 C.F.R. § 4.71a, DC 5293 (2006).

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 30 percent rating are: forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 20 percent rating are:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Under the General Rating Formula, a 10 percent rating is 
provided for: forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The veteran testified at a video hearing before the Board in 
June 2007.  The veteran stated that she has constant back 
pain that has worsened.  She testified that her back 
condition causes difficulty with bending and affects her 
ability to do household chores ad play with her daughter.  
The veteran stated that she has lost jobs because of her back 
problem and is unable to keep a full-time job.   

The veteran had VA examination of the spine in October 2002.  
The veteran reported episodes of intermittent back pain.  She 
indicated that her symptoms were worse with prolonged sitting 
or standing.  The veteran denied radicular symptoms.
The examiner noted that the veteran walked with a mildly 
antalgic gait on the right.  The examiner noted normal range 
of motion of flexion, extension, right and left-sided 
bending.  Toe and heel walking were within normal limits.  
The examiner's diagnosis was lumbar strain, with mild 
residual symptoms.  An x-ray performed in conjunction with 
the examination found normal alignment of the lumbar spine 
with usual lumbar lordosis.  

VA medical records show that the veteran has also sought 
treatment on an outpatient basis for back pain.  Records 
dated in 2001 reflect that the veteran reported using over-
the-counter medications but stated that these were not 
effective for daily pain.  Assessment was chronic low back 
pain.  

A report of an August 2003 MRI of the lumbar spine reflects 
normal findings.
 
At a January 2005 VA examination, the veteran reported 
chronic persistent nonradiating low back pain with restricted 
motion.  She reported that her back pain was aggravated by 
walking, housework, driving and stress.  The veteran denied 
relief from topical analgesic balms or creams or heat.  She 
denied being able to exercise, bend to file or pull documents 
at work.  She denied any bladder or bowel problems.  The 
veteran reported taking five days off of work in the 
preceding year due to back pain.  

On physical examination, the VA examiner noted good spinal 
alignment with minimal paraspinal muscle spasm.  The veteran 
had a normal gait.  The examiner noted that the veteran was 
unable to walk on her toes, status post foot surgery.  Range 
of motion testing demonstrated lumbar forward flexion of 90 
plus degrees, with pain noted at 80 degrees.  Lateral flexion 
of the lumbar spine was 30 degrees to the right and 30 
degrees to the left without discomfort.  

The examiner reviewed the claims file.  The examiner noted 
that an MRI performed in 2003 was normal.  The examiner noted 
a normal physical examination, except for mild paraspinal 
muscle spasm in the lumbosacral spine.  No sensorimotor 
deficits were appreciated.  History and physical findings 
were noted as consistent with mechanical lumbar strain.  
Diagnostic impression was chronic persistent radiating back 
pain.  The examiner opined that chronicity and daily 
discomfort suggest that depression may play a part in the 
veteran's condition.  

Private medical records from Orthopaedic Associates, received 
in May 2006, reflect that the veteran has a history of low 
back pain since 2000.  These records reflect that the veteran 
had tenderness over the lower paraspinals.  The veteran 
denied radicular pain.  The veteran had painful forward 
flexion, with pain noted to 30 degrees.  There was full side 
bending and rotation.  Lower extremity strength of 5/5 was 
noted. Impression was mechanical low back pain.  The 
physician noted that there was no clinical deformity.

At a May 2006 VA examination, the veteran reported chronic, 
persistent nonradiating low back pain that often pulls in the 
thoracic area.  She reported intermittent increases in 
discomfort three to four days a week.  The veteran related 
that the discomfort was aggravated by lifting, pulling, 
reaching, bending and twisting the torso.  The veteran 
reported that elevating her feet while in a supine position 
provided some relief.  The veteran reported using over-the-
counter pain relievers and topical creams and ointments for 
relief.  She reported that she missed five days of work in 
the previous 12 months because of back pain. 
  
The examiner reviewed the claims file.  The examiner noted 
good spinal alignment with no paraspinal muscle spasm in the 
lumbar region.  The veteran had thoracolumbar forward flexion 
to 90 degrees.  Lateral lumbar flexion was 30 degrees to the 
right and 30 degrees to the left, with some discomfort in the 
lumbar region.  The examiner noted that twisting motion of 
the upper torso was restricted to 10 degrees due to guarding 
and muscle tightening in the lumbar region.  The examiner 
noted that the veteran guarded against lying supine without 
flexion of the knees due to increased discomfort.  On 
neurological examination, the examiner noted that cranial 
nerves were intact.  Tone in the upper and lower extremities 
was normal.   The examiner's impression was chronic 
persistent nonradiating low back pain.  The examiner noted 
that no acute exacerbations were experienced in the last 
year.  

After a careful review of the evidence, the Board concludes 
that that there is a preponderance of the evidence against 
the veteran's claim for an increased rating under the rating 
criteria in effect prior to September 26, 2003.  Under those 
criteria, a rating in excess of 10 percent was applicable 
under Diagnostic Code 5292 for lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in a standing position.  The Board has 
also considered the provisions of Diagnostic Code 5292, which 
was formerly used to rate limitation of motion of the lumbar 
spine.  As noted previously, under Diagnostic Code 5292, 
prior to September 26, 2003, a 20 percent rating was 
assignable for moderate limitation of the lumbar spine.  The 
Board does not find this evidence, even considering DeLuca, 
to be consistent with a moderate limitation of motion with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion such that the next highest rating of 20 percent 
would be appropriate under the rating criteria in effect 
prior to September 26, 2003.  

The Board also finds that the evidence does not support a 
rating in excess of 10 percent under rating criteria in 
effect since September 26, 2003.  As noted above, under those 
diagnostic criteria, the next highest  rating of 20 percent 
is applicable where the evidence shows forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  The evidence in this case fails to 
demonstrate findings that would warrant a higher rating under 
the General Rating Formula.  

The Board also finds that a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5243, pertaining to 
incapacitating episodes.  There is no evidence that indicates 
that the veteran's back disability caused incapacitating 
episodes requiring having a total duration of at least two 
weeks but less than four weeks during the preceding year.  At 
the 2006 VA examination, the veteran reported that she missed 
five days of work in the preceding year.  

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should her disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
criteria for a higher evaluation have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim, the claim must be 
denied.




ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.


_________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


